DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the amendment filed on 11/24/2021.
Claims 2-19 are currently pending in this application. Claim 1 is cancelled. Claims 2-19 are new.
A terminal disclaimer with the patents, US 10,320,564 and US 10,819,516, has been filed and approved on 12/16/2021.
No new IDS has been filed.

Response to Arguments
Regarding the previous double patenting rejections to claim 1, applicant has cancelled the claim.

Allowable Subject Matter
Claims 2-19 are allowed.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 2, 12 and 16,

Garcia Morchon et al. (US 8356180 B2) teaches a method of security management in a wireless network by identifying a plurality of orthogonal classifications of medical devices; generating identifiers for each security domain within each of the orthogonal classifications; generating keying material for each identifier; and exchanging identifiers to establish a key agreement, or an access control, or privacy protection. Beneficially, once the classifications are determined according to the different features of an entity or device and keying material distributed to the different entities and devices, two devices can exchange their identifiers, and exploit the distributed keying material to achieve device authentication and key agreement.

Alasingara Bhattachar et al. (US 2015/0256542 A1) teaches method and system for user authentication. The method comprises receiving an authentication code from an application server seeking authentication of the user. Further, a private key of the user is computed in real time based on a user identity (ID) of the user and a master secret key of the private key generator (PKG). The method further comprises, ascertaining a verification code based on the private key of the user and a verification timestamp, wherein the verification timestamp indicates a time at which the ascertaining of the verification code was initiated. Further, the authentication code is compared with the verification code. Further, the method comprises authenticating the user based on the comparison.

However, the prior art of record does not teach or render obvious the limitations, specific and combination with other limitations, 
in a method claim 2 for generating keys are authentication by:
receiving, at a server, a registration request from a first computing device; and in response to the receipt of the registration request, transmitting registration data including a client registration code from the server to the first computing device;
receiving a registration key and a server key, at the server, wherein the registration key and the server key originate from the first computing device; and generating a peer list including at least a first indicia associated with the first computing device;
generating a distribution key based on at least the server key; and transmitting the distribution key from the server to a second computing device;
receiving, at the server, a deposit key from the second computing device; and adding, at the server, a second indicia associated with the second computing device to the peer list.

in a method claim 12 for using keys for authentication by:
receiving a login request, a login key and a server key, at a server, from a first computing device; and retrieving, from one or more databases associated with the server, a stored registration key;
generating, at the server, a comparison login key, wherein the comparison login key is based on at least the stored registration key; and comparing the comparison login key and the login key;
generating, at the server, a distribution key based on at least the server key; and generating, at the server, a verification key based on at least one of the server key and the stored registration key; 
transmitting, from the server to a second computing device, the verification key; and receiving a confirmation key from the second computing device;
retrieving a stored distribution key from the one or more databases associated with the server; and generating a second verification key based on at least the stored distribution key;
comparing the confirmation key to the second verification key; and generating an authentication result.

in a method claim 16 for generating a web token by:
transmitting or enabling access of, in response to the login request, from or by the first server to an internet application, a readable indicia, the readable indicia being based on a random key;
receiving or accessing, from a first device, a first masked client key and a second masked client key; and transmitting or enabling access of the second masked client key to or by the internet application;
receiving or accessing a third masked client key from the internet application; and comparing the third masked client key to the at least one of the first masked client key and the second masked client key;
generating, at the first server, a result; and transmitting or enabling access of the result, from or by the first server to a second server for generating at the second server, a web token.

Dependent claims 3-11, 13-15 and 17-19 are allowed as they depend from allowable independent claim 2, 12 or 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUNG T LWIN whose telephone number is (571)270-7845.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAUNG T LWIN/Primary Examiner, Art Unit 2495